Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 1 of 59
Case 1:19-cv-01133-LAS Document 60 MM Filed 08/16/19 Page 1 of 59

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

BID PROTEST
)
DYNCORP INTERNATIONAL LLC, )
)
Plaintiff, )

v. ) No. 1:19-ev-01133-LAS
)

UNITED STATES OF AMERICA, — |
)
Defendant. )
)

 

AMENDED COMPLAINT
DynCorp International LLC (“DI”), by and through its undersigned counsel, submits the

following Amended Complaint for declaratory and injunctive relief.

NATURE OF THE ACTION

1. This action arises out of a determination by the U.S. Department of the Army
(“Army” or “Agency”) to make Indefinite Delivery, Indefinite Quantity (“IDIQ”) contract awards
to Kellogg, Brown & Root Services, Inc. (“KBR”) of Houston, Texas; Vectrus Systems
Corporation (“Vectrus”), of Colorado Springs, Colorado; Fluor Intercontinental, Inc. (“Fluor”) of
Greenville, South Carolina, and PAE-Parsons Global Logistics Services (“P2GLS”) of Arlington,
Virginia (collectively, the “Awardees”), in connection with the Army’s logistics civil
augmentation program (“LOGCAP V”) under Solicitation Number W52P1J-16-R-0001 (the
“RFP”), pursuant to the procedures of FAR Part 15.

2: DI is an incumbent contractor for the work contemplated under LOGCAP V. Since
2009, DI has served the Army by providing a broad range of support services under the LOGCAP
IV Contract in Afghanistan as well as in the Northern Command (“NORTHCOM”) and Pacific

Command (“PACOM”) — three of the geographical regions awarded under LOGCAP V. The
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 2 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 2 of 59

services DI currently provides include: (1) supply operations, such as the delivery of food, water,
fuel, spare parts, and other items; (2) field operations, such as dining and laundry facilities,
housing, sanitation, waste management, postal services, and morale, welfare and recreation
activities; and (3) other operations, including engineering and construction, support to
communication networks, transportation and cargo services, and facilities maintenance and repair.

a Under LOGCAP IV, DI was awarded the following LOGCAP IV Task Orders:
Task Order 0001 — Project Management Office (PMO); Task Order 0002 — Kuwait Area of
Responsibility (AOR); Task Order 0003 — Udairi Airfield Kuwait; Task Order 0004 — Afghanistan
Area of Responsibility (AOR); Task Order 0005 — Oman Arrival/Departure Airfield Control
Group; Task Order 0006 — Pacific Command (PACOM); Task Order 0007 — North American
Command (NORTHCOM).

4. For its work in these regions, the Army rated DI’s past performance positively in
all areas, but in particular / iii for DI’s cost control for LOGCAP IV Task
Orders 0004, 0006, and 0007, which have near-identical scopes of work as are being sought under
the RFP for Afghanistan, PACOM and NORTHCOM.

a This bid protest is the result of the Army’s violation of law and undeniably arbitrary
and capricious action and irrational disparate treatment of DI throughout this solicitation, all of
which substantially prejudiced DI and ensured DI would not receive one of the IDIQ contracts.

As alleged in detail below:

1. The Army conducted unequal and misleading discussions;
il. The Army failed to conduct a proper price reasonableness
determination.
2
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 3 of 59
Case 1:19-cv-01133-LAS Document 60 MM = Filed 08/16/19 Page 3 of 59

iil. The Army failed to conduct a proper cost realism
determination:
Iv. The Army’s evaluation of KBR’s past performance was

arbitrary and capricious and contrary to law; and

v. Based on the foregoing flaws in the Army’s evaluation, the
Army’s Best Value Determination was arbitrary and
capricious and contrary to law.

6. Most significant is the Army’s failure to engage in meaningful discussions with DI
regarding DI’s cost/price proposal and its Labor Staffing Model (“LSM”) in violation of FAR
1.602-2 and FAR 15.306(d)(1). The Army engaged in meaningful discussions with the Awardees
and led them through the areas of their proposals that required amplification and correction. The
Army did not, however, similarly lead DI into the areas of its proposal requiring amplification or
correction. As a result, DI was not provided a meaningful opportunity to modify its proposal to
address the weaknesses or deficiencies subsequently identified by the Army that had competitive
impact on DI’s chance of contract award. See Precision Asset Mgmt. Corp. v. United States, 135
Fed. Cl. 342, 355 (2017).

7. As a direct result of its failure to meaningfully advise DI on the areas of its technical
proposal that required amplification or correction (even though it provided such advice to the
Awardees), the Army rated DI’s technical proposal, including its LSM as merely LT =
whereas Awardee’s KBR, Vectrus, and Fluor received “Outstanding” technical ratings under
Factor 1.

8. Similarly, as a result of the Army’s unquestionable failure to advise DI that its price

was objectively a . the Army deprived DI of the opportunity to

modify its price proposal to make it acceptable for award.

3
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 4 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 4 of 59

9. As discussed in more detail below, had the Army engaged in meaningful
discussions with DI, DI would have sss} and adjusted its technical proposal —
including its LSM. Doing so would have resulted in the Army rating DI’s technical proposal as
hill for Factor 1 — equal to KBR, Vectrus and Fluor and superior to P2GLS’s technical
proposal which received a rating of “Good” — and an award of an IDIQ contract to DI. But DI
did not have this opportunity because the Army failed to engage in meaningful discussions with

DI, which is per se a violation of law.

JURISDICTION

10. =‘ This Court has jurisdiction over this action pursuant to the Tucker Act, 28 U.S.C.
§ 1491(b)(1), as amended by the Administrative Dispute Resolution Act of 1996.

11. DI has standing as an “interested party” because it submitted a timely and
responsive proposal in response to the RFP and, but for the Army’s violation of law and arbitrary
and capricious evaluation of the Awardees’ proposals in this procurement, DI had a substantial
chance of being awarded one of the IDIQ contracts contemplated by the RFP.

12. If it were not for the Army’s violations of law and arbitrary and capricious actions,
and had the Army conducted a fair and lawful evaluation of DI and the Awardees’ proposals and
made a fair and lawful best value determination, DI would have received one of the IDIQ contracts
resulting from the RFP.

PARTIES

13. Plaintiff, DI, is a Delaware corporation with offices at 1700 Old Meadow Rd,
McLean, VA 22102. Established in 2000, DI provides a broad array of services to U.S. and
international customers including for logistics, aviation, training, security, and complete

intelligence mission support. Since 2009, DI has served the Army by providing a broad range of
4
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 5 of 59
Case 1:19-cv-01133-LAS Document 60 MM Filed 08/16/19 Page 5 of 59

support services under the LOGCAP IV contract in Afghanistan as well as in the Northern
Command (“NORTHCOM”) and Pacific Command (“PACOM”) - three of the geographical
regions encompassed under the RFP.

14. Defendant is the United States of America, acting by and through the Department
of the Army, Army Contracting Command-Rock Island, 1 Rock Island Arsenal Rock Island, IL
61299.

FACTUAL BACKGROUND
I. The RFP.

15. | The Army issued the RFP for the fifth iteration of the Army’s requirement for
LOGCAP services on November 20, 2017 (““LOGCAP V”) to obtain a broad range of support
services to support and augment the US Army, Joint Forces, and other Department of Defense
(“DoD”) components, and other select supported agencies. The LOGCAP V contract is intended
to “replace the current LOGCAP IV, Kuwait Base Operations and Security Services [excluding
security], and Qatar Base Operations and Security Services Contracts.” AR Tab 3 at 2.)

16. The RFP contemplated a five-year initial ordering period and five one-year options,
running from April 12, 2019 through April 11, 2029. Jd. at 11. The IDIQ ceiling value was listed
as $82 billion. Jd. at 3.

17. |The LOGCAP is designed to service six Army Geographic Combatant Commands
(“GCC”), plus Afghanistan — which is broken out separately from the Army’s Central Command

for purposes of this contract. Jd. at 2. The RFP contemplated a minimum of four (4), and up to

 

: All AR cites refer to the record produced in the GAO bid protest which will be produced
as part of the Government’s Administrative Record.
5
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 6 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 6 of 59

six (6), Indefinite Delivery, Indefinite Quantity (IDIQ) contract awards, with contemporaneously
issued task orders to address the six GCCs plus Afghanistan. /d. at 11.
18. The seven global commands are: (1) Northen Command (NORTHCOM/
USARNORTH), (2) Southern Command (SOUTHCOM/USARSO), (3) European Command
(EUCOM/USAREUR), (4) African Command (AFRICOM/USARAF), (5) Central Command
(CENTCOM/USARCENT), (6) Pacific Command (PACOM/USARPAC), and (7) Afghanistan
(collectively “global commands” or “GCCs”). Jd. at 2.
19. | The RFP divided the awards determination into three operational priority groupings
as follows:
Priority Grouping 1: EUCOM (Setting the Theater and associated
performance task order) and PACOM (Setting the Theater and
associated performance task order). An offeror could only win one
of the contracts in this grouping.
Priority Grouping 2: CENTCOM (Setting the Theater and
associated performance task orders, except Afghanistan),
NORTHCOM (Setting the Theater and associated performance task
order), AFRICOM (Setting the Theater and associated performance
task order), and SOUTHCOM (Setting the Theater and associated
performance task order). An offeror could only win one of the
contracts in this grouping.
Priority Grouping 3: Afghanistan (performance task order). To
qualify for consideration for Afghanistan, an offeror had to win at
least one of the global commands in either of Priority Grouping | or
2:

Id. at 115-16.

20. The RFP stated that awards would be made based on a Best Value Tradeoff. The

best value source selection would be based on an integrated assessment of the following four (4)

evaluation factors: Technical/Management, Past Performance, Small Business Participation, and

6
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 7 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 7 of 59

Cost/Price, which are listed in descending order of importance: (1) Technical/Management, (2)
Past Performance, (3) Small Business Participation, and (4) Cost/Price. Jd. at 115.

21. All evaluation factors other than Cost/Price, when combined, were significantly
more important than Cost/Price. Jd.

II. Technical / Management Approach.

A. RFP Requirements.

22. The RFP required each offeror to submit its integrated technical and management
approach to accomplish the requirements of the solicitation. AR Tab 3 at 105. Offerors were
required to complete one copy of the Regional Capability Matrix (Attachment 0021) for each GCC.
Id. at 106. A regional capability matrix was not required for Afghanistan. Jd. at 106. For each
matrix, the offeror had to describe its structure and experience within each GCC to include, but
not limited to: existing locations and capabilities; established business arrangements with host
countries; strategic partnerships, vendor networks, and supply chains; transportation networks; and
anything else that demonstrates its rapid responsiveness, capabilities, and/or experience
throughout the GCC. Jd.

23. For Management Approach, the RFP required each Offeror to provide one (1)
overarching management approach applicable to all GCCs and Afghanistan. Jd. The Offeror was
required to describe its organizational structure, to include any teaming arrangements and plan to
manage the complexity of providing services required by the LOGCAP Standardized PWS
paragraph 02.02 Management Support — Post Activation, during start-up operations, managing
service adjustments (i.e., adding/removing services, adding/removing workload), and termination
of operations. Jd. Offerors were required to describe any tools, reports, communications, or other

unique approaches to overcome any challenges in meeting the LOGCAP objectives. Additionally,

7
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 8 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 8 of 59

each Offeror was required to describe how it would collect, package, and deliver the
aforementioned to the Government. Jd.

24. —__ Each Offeror also had to provide a LSM and Approach. Jd. at 107. The base LSM
had to be consistent, scalable, and adjustable in order to account for all activated service
requirements identified through the RFP, the PWS, and the associated technical exhibits, including
the government provided workload inputs and assumption criteria identified in Attachments 0002
thru 0010. The LSM was required to predict the labor staffing mix (supervision, skilled trade,
laborer, etc.), types (job description, labor category, etc.), and quantities. Labor quantities were
required to be provided as productive labor hours. Non-productive labor hours were not allowed
to be included in the LSM. The resulting labor categories within the LSM were required to be
clearly assigned a unique identifier correlating the position to the appropriate description in the
Offerors Attachment 0023 Labor Job Descriptions, referenced in paragraph L.7.1.(2) of the RFP.
Id. Using the base LSM above, each Offeror was required to develop and provide one (1) Labor
Staffing Approach for each of the RFP’s described task orders. The Labor Staffing Approach for
each task order was required to be produced by populating the base LSM with the unique
requirements in the Government provided workload data and assumptions identified in
Attachments 0002 thru 0010, respectively. Jd. at 107.

25. To explain the LSM and Approach, the RFP required offerors to produce a Labor
Staffing Model Supporting Rationale (the “Rationale”). Jd. at 107-08. In the Rationale, each
offeror had to describe the supporting rationale it used as the basis for its base LSM development
for all activated services identified through the RFP, the PWS, and the associated technical
exhibits, including the government provided workload inputs and assumption criteria identified in
Attachments 0002 thru 0010. Jd. The descriptions in the Rationale had to explain how the Offeror

8
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 9 of 59
Case 1:19-cv-01133-LAS Document 60 Filed 08/16/19 Page 9 of 59

determined the types and quantities proposed for a particular resource and could not be so general
that it was not possible to determine how the proposed types or quantities were developed. The
RFP required offerors to identify the source data, formulas, or calculations used to estimate the
proposed quantities, to include, Offeror’s basis, support, estimating relationships, or estimating
methodologies such as:

1. If a resource was based on an analogous relationship, explain how
relationship was determined and show how it was used to develop the
type or quantity. Explain what adjustments, if any, were made to the
relationship, and why the adjustment was made. Show how this was
used to calculate the quantity.

2. Ifaresource was based on past experience (historical performance/time
study/standard operating procedures), explain what the past experience
was, how many people or units were used, and how the level of effort is
relevant to the current proposal. Explain what adjustments, if any, were
made to develop the proposed quantity or hours, and why the adjustment
was made. Show how this was used to calculate the quantity.

3. Ifa resource was based on a minimum manning standard or regulation,
identify the source, and explain how the level of effort is relevant to the
current proposal. Explain what adjustments, if any, were made to
develop the proposed quantity or hours, and why the adjustment was
made. Show how this was used to calculate the quantity. The above list
is not all inclusive. The Offerors description should provide all
information appropriate to facilitate the Governments understanding of
the supporting rationale and basis for the Labor Staffing Model.

Id.

26. In addition to submitting a written proposal, the RFP invited offerors to present
their proposed LSM and Approach to demonstrate the functionality and operation of the LSM.
Further, the Offeror was required to demonstrate the navigation between the various sections

(workbooks, files, tabs, etc.) of the Offeror’s LSM and Approach. /d. at 108.
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 10 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 10 of 59

B. Evaluation Criteria.

27. For the evaluation of the technical approach, the RFP stated that the
Technical/Management proposal would be evaluated on the feasibility of its
technical/management approach to accomplishing the requirements of the solicitation. Jd. at 117.
The RFP provided that a separate adjectival rating would be assigned to support award
determinations for each GCC and Afghanistan that considered the impact of the Offeror’s approach

on the following LOGCAP risk areas:

e Responsiveness: Ability to provide sustainment for an agile force
where and when needed.

e Affordability: Ability to employ effective measures to control costs
and ensure best value.

° Transparency: Ability to ensure that costs can be traceable to
execution.

s Predictability: Confidence in cost estimates when levels of effort are
known.

8 Capability: Ability to reliably provide the full spectrum of
sustainment services across the full range of possible mission sets.

e Accountability: Ability to adhere and comply with regulatory and
contractual requirements.

e Flexibility: Ability to rapidly expand or reduce resources to meet
commander's objectives.
Id.
28. The Army was required to consider each Offeror’s experience and capabilities
within each global command as demonstrated in its Regional Capability Matrix (Attachment
0021), as well as the Offeror’s description of its structure within each region to include, but not

limited to: internal locations and capabilities; established business arrangements with host

countries; strategic partnerships, vendor networks, supply chains; and anything else that
10
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 11 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 11 of 59

demonstrates its rapid responsiveness, flexibility, capabilities, and/or experience throughout the
global command. The RFP placed an emphasis on the Offeror’s ability to demonstrate how it will
leverage the aforementioned experience and capabilities to deliver PWS 02.01 Setting and Surging
the Theater (Phases 0-II) and other key sustainment activities in support of the Army deployment
process. Jd.

29. With regard to the LSM and Approach, the Army was required to evaluate the
feasibility and confidence in the Offeror’s LSM and Approach to predict labor staffing mix, types,
and quantities (troop to task) to meet the activated service requirements identified through the RFP,
the PWS, and the associated technical exhibits, including the government provided workload
inputs and assumption criteria identified in Attachments 0002 thru 0010, respectively. The model
was to be evaluated for consistency, scalability, and adjustability across the aforementioned broad
range of requirements. The confidence evaluation was required to consider the quality and
soundness of the supporting rationale utilized to develop the LSM and Approach.

30. The following adjectival definitions were applicable:

 

Outstanding Proposal indicates an exceptional approach and
understanding of the requirements and contains multiple
strengths, and risk of unsuccessful performance is low.
Good Proposal indicates a thorough approach and understanding
of the requirements and contains at least one strength, and
risk of unsuccessful performance is low to moderate.
Acceptable Proposal meets requirements and indicates an adequate
approach and understanding of the requirements, and risk
of unsuccessful performance is no worse than moderate.
Marginal Proposal has not demonstrated an adequate approach and
understanding of the requirements, and/or risk of
unsuccessful performance is high.

Unacceptable Proposal does not meet requirements of the solicitation,
and thus, contains one or more deficiencies, and/or risk of
unsuccessful performance is unacceptable. Proposal is
unawardable.

 

 

 

 

 

 

 

 

11
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 12 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 12 of 59

Id. at 119.
31. The following risk descriptions were applicable to the determination of the

adjectival ratings:

 

Low Proposal may contain weakness(es) which have little
potential to cause disruption of schedule, increased cost or
degradation of performance. Normal contractor effort and
normal Government monitoring will likely be able to
overcome any difficulties.

Medium Proposal contains a significant weakness or combination
of weaknesses which may potentially cause disruption of
schedule, increased cost or degradation of performance.
Special contractor emphasis and close Government
monitoring will likely be able to overcome

Loe li:

High Proposal contains a significant weakness or combination of
weaknesses which is likely to cause significant disruption
of schedule, increased cost or degradation of performance.
Is unlikely to overcome any difficulties, even with special
contractor emphasis and close Government monitoring.

 

 

 

Unacceptable | Proposal contains a material failure or a combination of
significant weaknesses that increases the risk of
unsuccessful performance to an unacceptable level.

 

 

 

 

Id.
Ill. Past Performance.

32. The RFP provided that the Army would evaluate past performance as a predictor
of future contract performance and the degree of confidence the Agency has that the Offeror will
successfully complete the solicitation requirements in accordance with the contract terms based on
the Offeror's demonstrated record of relevant past and current performance. /d. at 118.

33. | The RFP required each offeror to submit with its initial proposal up to four (4)
project/contract references based on its own performance and up to two (2) project/contract
references for its proposed major subcontractor(s), and up to two (2) project/contract references

for up to two (2) subcontractor(s) it determines critical to its approach. /d. at 109. As to relevant

12
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 13 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 13 of 59

past performance, the RFP defined recent contracts as contracts (excludes basic IDIQ where
performance occurs on task/delivery order), task orders, delivery orders, or subcontracts where
services and/or deliverables were performed, or still being performed, anytime within three (3)
years of issuance of this Request for Proposal (RFP), regardless of award date. The Government
reserved the right to consider any significant past performance after the solicitation closing date
and prior to award.
34. Relevant contracts were defined as follows:
a. Very Relevant Present/Past Performance effort involved similar
scope, valued at $50 million or more per annum, and with
performance at three (3) or more separate and distinct sites.
b. Relevant - Present/Past Performance effort involved similar scope,
a value of at least $20 million per annum and with performance at

two (2) or more separate and distinct sites.

©: Somewhat Relevant - Present/Past Performance effort involved
some of the scope and a value of at least $5 million per annum.

d. Not Relevant - Present/Past Performance effort involved little or
none of the scope or is valued at less than $5 million per annum.

Id. at 109.

35. | The RFP also required offerors to address adverse past contract performance. Jd.
at 110. Specifically, the RFP required each Offeror, to include individual JV partners, to identify
every recent and relevant contract the Offeror was awarded where that Offeror experienced any
performance problems meeting the following parameters: termination in whole or in part; receipt
of a Level III or IV Corrective Action Report (CAR), Non-Conformance Report (NCR) or
equivalent document; show-cause letter; or cure notice. Jd. For any contract falling under these
descriptions, the offeror had to provide a copy of any relevant documents referenced by the RFP;
identify reason for any termination; state any corrective actions taken to avoid recurrence; and

13
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 14 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 14 of 59

describe the extent to which the corrective action has been successful, identifying points of contact
who can confirm the success of the corrective measures. Jd.

36. With respect to sexual assault and sexual harassment, the RFP incorporates
Performance Work Statement (“PWS”) Section 04.07.01 Clinical Governance and Credentialing,
which provides, in pertinent part, the following two requirements:

The contractor shall comply with current Army and OTSG/MEDCOM

Policy for Reporting Incidents of Sexual Assault and Sexual Harassment
under the Sexual Assault Prevention and Response Program (SHARP).

In accordance with current OTSG/MEDCOM Policy regarding contractor
personnel with knowledge of an incident of sexual assault occurring on a
Government facility, to include a Government leased facility, where the
contractor is providing services under this contract, will immediately report
the incident to the contractor MHSM, and the contractor MHSM will
immediately report the incident to the government's contracting officer's
representative, who will in turn report the incident to the base/camp Sexual
Assault Response Coordinator (SARC).

AQL: The contractor MHSM will notify the COR no later than 24 hours
after learning of the incident.

AR Tab 15-1 at 47.

BY. Past performance information was to be evaluated as a predictor of future contract
performance. The Army was required to assess the degree of confidence it had that the Offeror
will successfully complete the requirements in accordance with the contract terms based on the
Offeror’s demonstrated record of recent and relevant performance as defined in L.8.3 and L.8.4.
AR Tab 3 at 118.

38. In conducting the past performance evaluation, the Government was permitted to
use information provided by the Offeror in its proposal as well as data obtained from other sources
or other information with regard to other contracts performed by the Offeror of which it has

knowledge, whether or not those contracts are disclosed to the Government by the Offeror. Jd
14
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 15 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 15 of 59

39. | The Government could consider the currency, degree of relevance, and context of
the Past Performance information it evaluated, as well as general trends of performance and
demonstrated corrective actions. The RFP expressly stated that a “problem/problem resolution or
lack of relevant data in any element can become an important consideration in the assessment
process.” Jd. at 119. Moreover, “[a] negative finding in any element may result in an overall lower

confidence assessment rating.” Jd. (emphasis added).

 

 

40. The following adjectival ratings were applicable to the past performance
evaluation:
Substantial Based on the Offerors recent/relevant performance
Confidence record, the Government has a high expectation that
the Offeror will successfully perform the required
effort.
Satisfactory Based on the Offerors recent/relevant
Confidence performance record, the Government has a

reasonable expectation that the Offeror will
successfully perform the required effort.

 

Neutral Based on the Offerors recent/relevant
Confidence performance record, the Government has a
reasonable expectation that the Offeror will
successfully perform the required effort.

 

 

Limited Based on the Offerors recent/relevant performance

Confidence record, the Government has a low expectation that
the Offeror will successfully perform the required
effort.

No Confidence Based on the Offerors recent/relevant

performance record, the Government has no
expectation that the Offeror will be able to
successfully perform the required effort.

 

 

 

 

Id. at 119.
IV. Price.
41. The RFP required offerors to submit separate cost/price proposals for each of the

RFP’s task orders for the respective global commands (EUCOM, PACOM, CENTCOM,

15
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 16 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 16 of 59

NORTHCOM, AFRICOM, SOUTHCOM, and Afghanistan). /d. at 112-113. In addition, the RFP
required a completed copy of Attachment 0017 — the FFP Pricing Template, where offerors were
required to break out their pricing by period and by global command. /d. at 113. Further, offerors
had to provide a narrative that identified all assumptions applicable to the proposed pricing. Jd.
42. For the price evaluation, the RFP required: “The Government [to] evaluate the
realism of the offerors proposed cost for the cost reimbursable effort through cost realism
analysis [AW FAR 15.404-1(d).
43. | The Government will evaluate price reasonableness for the fixed priced effort
IAW FAR 15.404-1(b).” Jd. at 120.
44. For the Cost/Price CLINs, the RFP required as follows:
“The Offerors proposed costs will be evaluated for reasonableness
and realism. (a) Cost/Price analysis, along with technical analysis
techniques, will be used to determine price reasonableness, and to
perform cost realism to determine if the costs in an Offerors proposal
are realistic for the work to be performed. (b) The cost proposal will
be evaluated to determine whether the estimated proposed cost
elements are realistic for the work to be performed; the proposal
reflects an understanding of the solicitation requirements; and
whether the cost proposal is consistent with the unique methods of
performance described in the Offerors Technical/Management
proposal. (c) The methods of evaluation noted above may include
the use of information from sources such as (but not limited to) the
Defense Contract Audit Agency (DCAA) and the Defense Contract
Management Agency (DCMA).”
Id. at 120-21.
45. For the Fixed Price CLINS, the RFQ required: “The Offerors proposed price will
be evaluated for reasonableness using price analysis techniques.” Jd. at 121.

46. The RFP stated that a total evaluated price would be determined for each GCC

and Afghanistan award determinations for the award of the IDIQ contracts and related task

16
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 17 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 17 of 59

orders. The Agency would determine the total evaluated price for the IDIQ award

determinations by adding together the offeror’s proposed cost plus fixed fee for the cost

reimbursable efforts, any cost adjustments necessary based upon the cost realism analysis, and

the offeror’s proposed price for the firm fixed priced effort for each task order. The transition

period, base year, and all option years, to include the FAR 52.217-8 Option to Extend Services

period, shall be included in the cost/price calculations. Jd.

47.

The Army was to calculate a total evaluated price (“TEP”) for each global

command by adding together the following, as applicable:

 

 

(a) Grand Total Price Summary for the applicable task order(s). This
includes the Transition and FOC grand total price for all periods
(Base through Option Year 4 and the FAR 52.217-8 Option to
Extend Services period).
(b) Any Most Probable Cost (MPC) adjustments to the amount shown
in the Grand Total Price row of the Grand Total Cost Plus Fixed Fee
Table of the Grand Total Price Summary. In the event of an MPC
adjustment, the Government will use the Offerors proposed fee rate
in determining the total evaluated price.
(c) The Grand Total Price shown in the FFP Pricing Template for all
periods (base period, all option years, and the FAR 52.217-8 Option
to Extend Services period) for the applicable task order. The above
includes the option pricing for additional quantities for PWS
paragraphs 02.01.01 through 02.01.03.
Id.
48. In general, offerors’ cost/price proposals had to address the following FFP and
CPFF elements:
Element EUCOM | PACOM |CENTCOM|NORTHCOM| AFRICOM|SOUTHCOM| Afghanistan
EEF Seine) pep FFP FFP FFP FFP FFP N/A
in Theater

 

 

 

 

 

 

 

 

 

17

 
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 18 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 18 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Element EUCOM PACOM |CENTCOM|NORTHCOM | AFRICOM|SOUTHCOM| Afghanistan
sss Gov’t Plug lg Sev Gov’t Plug Sore Gov’t Plug | Gov’t Plug
ne Number Plug Plug Number Plug Number Number
=e Number | Number Number
—— x x x x x x x
Labor
an x x x x x x x
; Gov’t Plug —— —— Gov’t Plug — Gov’t Plug | Gov’t Plug
Materials Plug Plug Plug
Number Number Number Number
Number | Number Number
“ Gov’t Plug ore Sort Gov’t Plug Sort Gov’t Plug | Gov’t Plug
Equipment Plug Plug Plug ,
Number Number Number Number
Number | Number Number
Intra- : Gov’t Gov’t Gov’t : ‘i
Theater Air pe Plug Plug N/A Plug ee ponders
Travel Number | Number Number
ODCs xX x x x X x xX
Direct
Labor xX x x x x xX x
Overhead
Induest Xx x x Xx x X X
Costs
G&A xX x x x X x xX
49. The “X’s” in the table above identify a cost element of Offerors’ proposals that

would be evaluated for cost realism when the “Setting the Theater’s” firm fixed price was to be

evaluated for price reasonableness. As indicted above, the RFP provided “plug numbers” that all

offerors had to use as part of their cost proposals. In addition, and as part of Amendment 9 to the

RFP, the Army provided updated Attachments 0002-0010, which are Excel files, including an

additional/updated assumption: “Assumptions for annual manhours hours required to complete
18

 
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 19 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 19 of 59

preventive maintenance on systems identified in the PWS paragraph 06.01.01.” The Amendment
also set the annual manhours for the maintenance of identified and listed equipment. See RFP
Amend. 9, Attachment 0002 through 0010. Attachments 0002 through 0010 identified the areas

subject to the preventive maintenance assumption as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment 9 Attachment Site
0002 CENTCOM, All Kuwait Sites
0003 All AP Sites
0004 CENTCOM, All Iraq Sites
0005 EUCOM, All EUCOM Sites
0006 PACOM, All Kwajalein Sites
0007 NORTHCOM, All NTC Sites
0008 AFRICOM, All AFRICOM Sites
0009 SOUTHCOM, All Soto Cano
Sites

0010 Afghanistan, All Afg Sites

AR Tab 12.

N. Proposal Submission.

50. DI timely submitted its compliant and responsive Final Proposal Revision on

February 5, 2019. DI’s proposal was for an IDIQ contract and the Army’s concurrently issued
task orders for each of the seven global commands identified in the RFP.
VI. _—_— Evaluation Results.

51. On April 12, 2019, DI received an Unsuccessful Offeror Notice stating that its
proposal had not been selected for an IDIQ contract award.

52. On April 12, 2019, DI also received a copy of the redacted Source Selection
Decision Document (“SSDD”). See AR Tab 123.

53. Additionally, on April 16, 2019, DI received written debriefing slides. See AR Tab

129.

19
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 20 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 20 of 59

54. | The Army awarded KBR an IDIQ contract, and then the task orders for EUCOM,
NORTHCOM, and Afghanistan. The Army awarded Vectrus an IDIQ contract, and then the task
orders for PACOM and CENTCOM. The Army awarded Fluor an IDIQ contract, and then the
task order for AFRICOM. Finally, the Army awarded P2GLS an IDIQ contract, and then the task
order for SOUTHCOM. The Army did not award an IDIQ contract to DI, and therefore DI was
not eligible for any task order award under the LOGCAP V RFP. The SSDD and debriefing slides

revealed the following non-price adjectival rating for DI’s proposal for each of the RFP’s regions:

 

Evaluation Factor Adjectival Rating

 

Technical/Management Approach - EUCOM

 

Technical/Management Approach - PACOM

 

Technical/Management Approach - CENTCOM

 

Technical/Management Approach - NORTHCOM

 

Technical/Management Approach - AFRICOM

 

 

Technical/Management Approach - SOUTHCOM

 

Technical/Management Approach - Afghanistan

 

Past Performance

 

Small Business Participation

 

 

 

 

AR Tab 129 at 18, 23, 26.

55. The debriefing slides stated that DI met all the requirements for all technical sub-
factors and that the Agency did not identify any weaknesses or deficiencies. Jd.

56. The debriefing slides reveal the Army’s process for its flawed best value tradeoff

for each global command and compared DI to each Awardee. For NORTHCOM, the SSAC

20
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 21 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 21 of 59

recommended KBR for award because “KBR had the highest rated proposal based on an integrated
assessment of the RFP's stated evaluation criteria.” Jd. The SSEB’s comparative summary

between DI and KBR, was as follows:

 

DynCorp International, Kellogg, Brown & Root
Services, Inc.
Technical/Management | Outstanding
Past Performance Els Substantial Confidence
Small Business Participation Pp Outstanding

Total Evaluated Price PF $393,988,697.67

See AR Tab 129 at 32.

57. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 18. The

SSA explained:

 

AR Tab 123 at 19.

21
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 22 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 22 of 59

58. For PACOM, the SSAC recommended Vectrus for award because “Vectrus had the

highest rated proposal based on an integrated assessment of the RFP's stated evaluation criteria.”

AR Tab 123 at 11. The SSEB’s comparative summary between DI and Vectrus, was as follows:

 

Pee RtoweLe Cy el Aa sa eel tity
ne Corporation
Technical/Management _ Outstanding
Past Performance i! Substantial Confidence
Small Business Participation [I Good

Total Evaluated Price Po $349,187,574.26

AR Tab 129 at 30.
59. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 12. The

SSA explained:

 

AR Tab 123 at 15.

22
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 23 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 23 of 59

60. | ForCENTCOM, the SSAC recommended Vectrus for award because “Vectrus had
the highest rated proposal based on an integrated assessment of the RFP's stated evaluation
criteria.” AR Tab 123 at 15. The SSEB’s comparative summary between DI and Vectrus, was as

follows:

 

DAO uBio w ele e Ale sae C1)
LLC OOO eect
Technical/Management la Outstanding
Past Performance (nl Substantial Confidence
Small Business Participation la Good

Total Evaluated Price hy $1,033,582,366.80

AR Tab 129 at 31.
61. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 16. The

SSA explained:

 
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 24 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 24 of 59

Id. at 17.

62. For EUCOM, the Source Selection Advisory Council (“SSAC”) recommended
KBR for award because it concluded “KBR had the highest rated proposal based on an integrated
assessment of the RFP's stated evaluation criteria.” AR Tab 123 at 7. The Source Selection

Evaluation Board’s (“SSEB”) comparative summary between DI and KBR, was as follows:

Tac y DynCorp International, Kellogg, Brown & Root
LLC Services, Inc.

 

Technical/Management | | Outstanding

Past Performance Po Substantial Confidence
Small Business Particination Outstanding

Total Evaluated Price $183,304,831.67

 

AR Tab 129 at 29.
63. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 7. The SSA

explained:

 

Td. at 11.

64. For AFRICOM, the documents produced by the Army Ss

24
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 25 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 25 of 59

Po issued an award decision for Fluor. AR Tab 123 at 19. The SSEB’s

comparative summary between DI and Fluor, was as follows:

 

Yaya DYNO w Be itcow eels Fluor Intercontinental,
LLC Inc.

Technical/Management m7 Outstanding

Past Performance Po Satisfactory Confidence

Small Business Participation fp Good

Total Evaluated Price Po $137,222,537.90

See AR Tab 129 at 33.

65. The SSA explained:

 

AR Tab 123 at 21.

66. |For SOUTHCOM, the SSAC recommended P2GLS for award because it had a
“superior proposal overall given the relative order of importance of factors and was the best value.”

AR Tab 123 at 22. The SSEB’s comparative summary between DI and P2GLS, was as follows:
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 26 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 26 of 59

Veta ct DynCorp International, PAE-Parsons Global
LLC Logistics Services

Technical/Management | Good

Past Performance Lay Substantial Confidence
Small Business PF Outstanding

Total Evaluated Price Po $34,596,500.37

AR Tab 129 at 34.

    

67. There is no indication in the SSDD that the SSA concurred in this decision, however

the following explanation was provided in the SSDD:

 

AR Tab 123 at 22-23.

68. For Afghanistan, the SSAC determined that “DynCorp and URS were excluded
from this decision as ineligible, having not been previously awarded to under Operational Priority
Groups 1 or 2. Further, Vectrus was excluded from this award decision, having been previously

awarded the third award.” AR Tab 123 at 23. Of the remaining offerors, the SSAC recommended

26
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 27 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 27 of 59

KBR for award because “KBR had the highest rated proposal based on an integrated assessment
of the RFP's stated evaluation criteria.” Jd. The SSEB’s comparative summary between DI and

KBR, was as follows:

era cis One erie EOE es Kellogg, Brown & Root
: Services, Inc.

 

Technical/Management | Good
Past Performance | Substantial Confidence
Small Business Participation ha Outstanding

Total Evaluated Price PF $1,372,043,984.72

AR Tab 129 at 35.

69. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 24.

70. For price reasonableness, the Army prepared a Memorandum of Record for each
GCC and Afghanistan that purported to be a “Determination of Price Reasonableness,” each of
which stated conclusively that all prices wer iT AR Tabs 117-1 — 117-7.

71. This evaluation was based off the lowest proposed price for each GCC and
Afghanistan to analyze price reasonableness; rather than the awardee’s price for each region. Jd.

72. Based on these evaluation results, the Army did not award DI an IDIQ contract.

73. DI timely submitted its protest to the GAO (B-417506) on April 22, 2019
challenging the Army’s evaluation of DI’s and the Awardees’ proposals and award determination.

74. In its original bid protest, DI alleged that the Army’s evaluation of proposals was
severely flawed and contrary to law.

75. On June 3, 2019, DI filed a tumely supplemental protest at the GAO (B-417506.10)

based on new facts learned from the Army’s Agency Report.

27
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 28 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 28 of 59

76. On June 27, 2019, DI filed timely consolidated comments to the Army’s May 22,
2019 Agency Report and June 17, 2019 Supplemental Report and withdrew five protest grounds
from its original protest.

77. OnJuly 31, 2019, the GAO issued a decision denying DI’s protest, finding that the
“agency’s evaluation was reasonable and consistent with the terms of the solicitation and
applicable statutes and regulations, and record further demonstrates that the agency’s discussions
were meaningful and equitable.”

CLAIMS FOR RELIEF

COUNT I: THE ARMY CONDUCTED
UNEQUAL AND MISLEADING DISCUSSIONS

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a)) and FAR 1.602-2 and 15.306(d))

78. Paragraphs 1 through 77 are incorporated by reference as if set forth herein.

79. The Administrative Procedure Act (“APA”) requires this Court to “hold unlawful
and set aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

80. The Competition in Contracting Act (“CICA”) requires that “[a]n executive agency
shall evaluate sealed bids and competitive quotes, and award a contract, based solely on the factors
specified in the solicitation.” 41 U.S.C. § 3701(a).

81. FAR 1.602-2(b) required the Contracting Officer to “[e]nsure that contractors
receive impartial, fair, and equitable treatment.”

82. FAR 15.306(d)(1) required that, when conducted, the Army had to conduct

discussions with all offerors in the competitive range.

28
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 29 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 29 of 59

83. Pursuant to FAR 15.306(d)(2), “[t]he primary objective of discussions is to
maximize the Government's ability to obtain best value, based on the requirement and the
evaluation factors set forth in the solicitation.”

84. During discussions, FAR 15.306(d)(3) required the Agency to, “at a minimum”:
“indicate to, or discuss with, each offeror still being considered for award, deficiencies, significant
weaknesses, and adverse past performance information to which the offeror has not yet had an
opportunity to respond.”

85. In addition, per FAR 15.306(d)(3), “the contracting officer also is encouraged to
discuss other aspects of the offeror’s proposal that could, in the opinion of the contracting officer,
be altered or explained to enhance materially the proposal's potential for award.”

86. Although FAR 15.306(e)(3) limits the Contracting Officer from “reveal[ing] an
offerors price without that offerors’ permission[,]” it also expressly states “the contracting officer
may inform an offeror that its price is considered by the Government to be too high, or too low,
and reveal the results of the analysis supporting that conclusion. It is also permissible, at the
Government’s discretion, to indicate to all offerors the cost or price that the Government’s price
analysis, market research, and other reviews have identified as reasonable.”

87. The Army’s failure to provide DI with meaningful and equal discussions is a
violation of the APA’s, CICA’s, the FAR’s and the RFQ’s requirements.

A. The Army Failed to Advise DI that Its Price/Cost Proposals Were
and Would Preclude Award to DI in Violation of FAR 15.306(d).

88. The Army failed to conduct meaningful discussions with DI because it did not

deprived DI of a meaningful opportunity to revise its proposals.

29
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 30 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 30 of 59

89. FAR 15.306(d) requires, “at a minimum, the contracting officer must ... indicate
to, or discuss with, each offeror still being considered for award, deficiencies, significant
weaknesses, and adverse past performance information to which the offeror has not yet had an
opportunity to respond. Precision Asset Mgmt. Corp., 135 Fed. Cl. at 355.

90. Discussions are meaningful if they generally lead offerors into the areas of their
proposals requiring amplification or correction, which means that discussions should be as specific
as practical considerations permit. Jd.

91. In submitting questions during discussions, an agency isnot permitted
to mislead an offeror “into responding in a manner that does not address the agency’s concerns; or
that misinforms the offeror concerning its proposal weaknesses or deficiencies.”

92. Although FAR 15.306(d)(3) only requires an agency to address “significant”
weaknesses and deficiencies, in this procurement, the Army went well beyond the requirements of
FAR § 15.306(d)(3), and stated that it had “engaged in meaningful discussions with DI throughout
the evaluation. The Army provided offerors Evaluation Notices for all deficiencies, significant
weaknesses, weaknesses, uncertainties, minor/clerical, adverse past performance, and cost/price
concerns.” AR Tab 1 at 51.

93. | The Army’s cost/price discussions with DI were misleading and not meaningful
because they did not inform DI of the Army’s concerns that DI’s cost/price proposal was i.

94. The Agency Report at the GAO confirms that the Army was concerned that DI’s
price was i — yet declined to open discussions with DI to allow it to address the Army’s
concerns regarding DI’s price.

95. Specifically, the Agency Report included a Memorandum on “DynCorp’s Total
Proposed Prices” prepared by the Army on December 14, 2018 (the “Memo”), in which the Army

30
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 31 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 31 of 59

discussed its concerns with DI’s cost/price proposal, which show the Army found DI’s price to be

. AR Tab 331.

96. In the Memo, the Army set forth its concern that DI’s prices were The

Memo shows, for example, that DI’s

. Id.

97. The Army recognized that

 

Id. at 1-2.

98. Notwithstanding the Army’s finding that DI’s price was

, the Army urationally declined to open discussions with DI to address these

concerns.

99.

Id.
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 32 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 32 of 59

100, The CO farther stated inthe Mero

101. The wrationality of the Agency’s decision not to open discussion on prices,
notwithstanding its recognition that DI’s prices were a. is exacerbated by the fact that the
Army sent DI a total of i ENs a | of which related to cost/price — over a nine-month period
(AR Tab 209 at 8); yet the Army never provided any indication to DI that its proposed costs and

prices were ee. Consequently, the Army’s discussions with DI were not

meaningful, and furthermore were misleading as a result of what was not said.

102. Had the Army advised DI that its pricing ws i iii

103. DI was prejudiced because the Army’s discussions with DI failed to mention, in
any capacity, that DI’s price was a. and therefore the Army failed to impart sufficient
information for DI to have a fair and reasonable opportunity to identify and correct its proposal to
address the Army’s concerns, and thus the Army’s discussions failed to satisfy the FAR 15.306
requirement for meaningful discussions.

B. The Army’s Discussions Failed to Disclose the

Ascribed to DI’s Labor Staffing Model in Violation of FAR 15.306(d) and FAR
1.602-2.

104. The Army’s discussions did not comply with FAR § 15.306(d) as the Army failed
to identify to DI the Army’s overarching concerns regarding DI’s LSM.

105. The Army was required to raise these specific, identified issues with DI to satisfy

the requirement of meaningful discussions, so as to lead DI into “areas of its proposal requiring

52
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 33 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 33 of 59

amplification or correction such that perceived issues with DI’s LSM could “be altered or
explained to enhance materially the proposal's potential for award.” FAR 15.306.

106. The technical/management ENs issued to DI were not meaningful as the ENs did
not disclose the overarching concerns the Army had regarding DI’s LSM.

107. The discussions offered to DI were incomplete, and therefore not meaningful
because the Army’s list of concerns raised with DI did not raise the i later identified in
the SSEB Report and SSDD.

108. Moreover, the Agency Report reveals that the scope and substance of discussions
with DI about its LSM were inequitable and unfair when compared to other offerors, in violation
of FAR 1.602-2.

109. Asaresult of the Army’s failure to engage in meaningful discussions with DI that

put DI on notice of the Army’s true concerns with DI’s LSM, DI was unable to address the

Agency’s concerns. Had the Army provided notice of these Day to DI; Ds

GC. The Army Re-Opened Discussions After Final Proposal Submission Which
Permitted The Awardees, but Not DI, to Submit New Proposal Revisions in
Violation of FAR 1.602-2 and 15.306.
110. Pursuant to FAR 1.602-2 and 15.306, the Army was prohibited from engaging in
discussions that favored one offeror over another. FAR §§ 1.602-2 and 15.306(e).
111. The Army violated FAR 1.602-2 and 15.306(e) by conducting discussions in which
the Army led the Awardees into areas of their proposal that needed clarification or amplification,

and permitted the Awardees to submit proposal revisions, but deprived DI of this same

opportunity.

33
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 34 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 34 of 59

112. On December 21, 2018, at the Army’s instruction, all six offerors, DI, URS, KBR,

Vectrus, Fluor, and P2GLS submitted FPRs. AR Tab 1 at 30. After FPR submission, however, the

ys

113. On February 1, 2019, the Army reopened discussions with the Awardees and DI.
AR Tabs 249-252.

114. The post-FPR discussions allowed each of the Awardees, but not DI, a meaningful
opportunity to revise their proposals.

115. In response to these discussions, on February 6, 2019, all awardees submitted
proposal revisions. AR Tabs 31, 49, 52-3, 52-4, 71-1, 72-11, 75-1, 78, 170-4, 178-7, 183-9.

116. Unlike the awardees, DI was not provided any meaningful opportunity to address
any of the Agency’s concerns with DI’s cost/price proposal or LSM, let alone ha
yee

117. Dissimilar to the Army’s discussions with P2GLS, KBR, and Vectrus, the Army

did not identify any issues for DI to address in anew, FPR. The Army’s discussions with DI that

requested DI to ass
i was meaningless.

118. DI was prejudiced by the Army’s failure to engage in similar meaningful
discussions as the Army had done with the Awardees in February 2019.

119. Had DI been informed by the Army during discussions that the Army viewed DI’s

LSM and supporting rationale and/or DI’s cost/price i
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 35 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 35 of 59

D. The Army Misled DI to Through Evaluation Notices That
Indicated to DI

120. Through discussions, the Army misled DI to

121. OnMay 21, 2018, the Army issued EN Number DYN-CP030-20180801-D Tranche

3 to DI. In that EN, the Agency requested:

AR Tab 168 at 43.

 

122. The Army’s EN was misleading because it caused DI to understand the Army to be

In response to EN Number DYN-CP030-20180801, DI
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 36 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 36 of 59

125. In addition, in response to another EN from Army, |
126. Moreover, upon receipt of DI’s response to EN Number DYN-CP030-20180801-
RE © oe cx0eu he Any wos nt
I «<2 stouta ave — bu dc not —

correct or clarify its initial EN request upon receipt of DI’s response and revised proposal.
127. The Agency’s failure to meaningfully advise DI that it had i

ES i conpcitve

disadvantage.
128. But for the Army’s misleading direction in EN Number DYN-CP030-20180801-D

Tranche 3, and its subsequent failure to clarify its request upon receipt of DI’s response and revised

COUNT Il: THE ARMY CONDUCTED AN ARBITRARY AND CAPRICIOUS PRICE
REASONABLENESS DETERMINATION

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR 15.401-1))

129. Paragraphs 1 through 128 are incorporated by reference as if set forth herein

130. The RFP required the Army to conduct a proper reasonableness evaluation of both
the firm fixed price and cost plus fixed-fee proposals of each offeror in accordance with FAR
15.404-1(b). AR Tab 3 § M.8.4.d(4) at 117.

131. FAR 15.404-1(b)(2) provides various techniques that the government may use to

ensure that prices are fair and reasonable. FAR 15.404-1(b)(3) indicates that the preferred
36
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 37 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 37 of 59

techniques are: comparison of proposed prices received in response to the solicitation, FAR
15.404-1(b)(2)G@), and comparison of proposed prices to historical prices paid, FAR 15.404-
1(b)(2)(ai).

132. The Army failed to conduct a rational price reasonableness evaluation, or one that

was in accordance with FAR 15.404.

133. The Amy first appears to have I

Tab 117-1 through AR Tab 117-7.
135. Aside from the lowest two prices received, the Army did not compare any other
offeror’s prices. See AR Tab 117-1 through 117-7. Therefore, the Army’s price comparison test

did not evaluate, much less establish, the reasonableness for heii bidders in any way.

136. The Amy then consiuded ‘ht

137. Irrationally, the Army’s price reasonableness determinations failed to evaluate the
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 38 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 38 of 59

138. The undisputed purpose of a price reasonableness evaluation is determine whether
the prices paid by an agency are unreasonably high. The Army’s evaluation of the lowest-price
offeror, who was not the awardee, therefore would not provide the agency with any useful

evaluation of price reasonableness.

139. Moreover, in each of i! ii _ __e
y>y>y—— ee
———eEee—T—TTo

140. The Army, however, did not perform any analysis of hii
hs Nor did the Army analyze iit
|
|

LAL. With respect to th I
eee

a. which the Army recognized, the Army’s conclusion that all of them were |

Dy is irrational and impossible to justify.
143. As shown in Count I, had the Army conducted a price reasonableness evaluation
consistent with FAR 15.404-1, it would have necessarily determined Ti
44, For example, or

38
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 39 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 39 of 59

14S. Similcy, or

146. As support for its conclusion that these vastly disparate prices were all |
ee. the Army merely quoted the general statement in FAR
§15.404-1(b)(2)() that “[njormally, adequate price competition establishes a fair and reasonable

price,” but provided no further analysis or explanation. See AR Tabs 117-1 through 117-7.

147. In addition, the Army attempted to compare he ii
a it had concluded were | in all cases and the government’s
own i See AR Tabs 117-1 through 117-7. The Army failed to do any analysis of the
BEE i scinowiedged, such as explain

149. On this basis, in all cases, the Army abandoned EE \ithout any
futher analysis sting tn

150. Accordingly, having failed to apply properly either price reasonableness evaluation
techniques it used, the Army’s price reasonableness determination was severely flawed and
irrational.

151. The Army conducted a perfunctory, flawed, and irrational price reasonableness
determination of the offerors’ proposed costs/prices PO that did not
comply with the requirements of the RFP or FAR 15.404.

39
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 40 of 59
Case 1:19-cv-01133-LAS Document 60MM Filed 08/16/19 Page 40 of 59

and insufficient as a matter of law.

COUNT Ill: THE ARMY FAILED TO
CONDUCT A PROPER COST REALISM DETERMINATION

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR 15.404-1)

153. Paragraphs 1 through 152 are incorporated by reference as if set forth herein.

154. The Agency was required to perform a proper cost realism analysis of the offerors’
proposals as required by the RFP and governing law.

155. The Administrative Procedure Act, requires this Court to “hold unlawful and set
aside agency action, findings and conclusions found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

156. The Competition in Contracting Act, requires that “[a]n executive agency shall
evaluate sealed bids and competitive proposals, and award a contract, based solely on the factors
specified in the solicitation.” 41 U.S.C. § 3701(a).

157. The RFP required that “[t]he Government will evaluate the realism of the offerors
proposed cost for the cost reimbursable effort through cost realism analysis [in accordance with]
FAR 15.404-1(d).”. The RFP further required that “[t]he total evaluated price for each award
determination will be determined by adding together the offerors proposed cost plus fixed fee for
the cost reimbursable efforts, any cost adjustments necessary based upon the cost realism analysis,

and the offerors proposed price for the firm fixed price effort.”

40
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 41 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 41 of 59

158. FAR § 15.404-1(d) defines a cost realism analysis as “the process of independently
reviewing and evaluating specific elements of each offeror’s proposed cost estimate to determine
whether the estimated proposed cost elements are realistic for the work to be performed; reflect a
clear understanding of the requirements; and are consistent with the unique methods of
performance and materials described in the offeror’s technical proposal.”

159. The Agency failed to conduct a proper cost realism analysis and further engaged in
disparate treatment with respect to DI’s proposal when the Army failed to evaluate, and accepted,

unrealistically low cost proposals ion ii

160. By way of example, the AR reveals that the Army failed to conduct any analysis of

| to determine whether they were realistic for the work
performed. The AR demonstrates that the Army failed to make any independent assessment of
wheter the
ee. In addition, the Army accepted unrealistically low
cost proposals for the RFP’s Daa By way of
example only, the table below summarizes various tasks Mm that hada |
Ct

 
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 42 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 42 of 59

161. Despite he 2; exemplified above

the Army failed to make the appropriate effort to understand the a when it purported to
perform its cost realism analysis of all Offerors’ proposals.

162. The Agency’s failure to conduct a proper cost realism analysis and resulting
disparate evaluation of DI’s cost proposal was arbitrary, capricious, an abuse of discretion, not in
accordance with the law and contrary to the RFP. There is no rational basis for the Agency’s
failure to conduct a proper cost realism analysis of the Awardees and DI’s cost proposals, which
resulted in disparate evaluation of DI’s and the Awardees’ cost proposals and constitute violations
of procurement law and procedure.

163. The Agency was obligated to carefully evaluate all offerors’ cost proposals because
the government is bound to pay actual and allowable costs, regardless of what the offeror proposed.
FAR § 15.404-1(d).

164. The Agency was further obligated to perform a proper cost realism analysis in order
to ensure that each offeror’s proposed costs were realistic. Jd.

165. It was arbitrary, capricious, an abuse of discretion, not in accordance with
governing law and contrary to the RFP for the Agency not to conduct a proper cost realism analysis

in connection with the unrealistically low offers submitted by the Awardees. In view of inl

_ the Agency, when it was confronted with such
PY was required to make the appropriate effort to understand

this a when it performed its cost realism analysis.
166. The Army accepted unrealistically low cost proposals for the RFP’ ii

I 13-19 0s required to evaluate whether

unrealistically low cost proposals were adequate to meet the Army’s needs, but it failed to do so.

42
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 43 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 43 of 59

Moreover, the Army should have, but did not, adjust the proposals _ |
ha in order to compensate for their unrealistically low a
a. Had the Army performed an adequate cost realism evaluation, the Awardees’
evaluated costs would have been ie

167. Contrary to its obligations under the law and the RFP, the record does not contain

any indication that the Agency performed any analysis to determine the cost realism of the

168. Inview of the ie the Army should have

made the appropriate effort to understand this when it performed its cost realism analysis
of all offerors’ proposals.

169. DI was prejudiced as a result of the Army’s failure to conduct a proper cost realism
analysis of the multiple unrealistically low and hs cost proposals from the other
offerors. A proper cost realism analysis that addressed the Awardees’ unrealistically low cost
proposals would have resulted in total evaluated prices for the Awardees that were actually
realistic, which in turn would have materially affected the Army’s best value determinations in
favor of DI.

COUNT IV: THE ARMY’S EVALUATION OF
KBR’S PAST PERFORMANCE WAS ARBITRARY AND CAPRICIOUS AND

CONTRARY TO LAW

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR 15.305)

170. Paragraphs 1 through 169 are incorporated by reference as if set forth herein.

171. The Army’s past performance evaluation of KBR’s proposal whitewashed KBR’s
ES 220s) ors

43
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 44 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 44 of 59

3:3:
he PS i) oes
ES 3: Gi) cr:

172. The APA requires this Court to “hold unlawful and set aside agency action, findings
and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A).

173. CICA requires that “[a]n executive agency shall evaluate sealed bids and
competitive proposals, and award a contract, based solely on the factors specified in the
solicitation.” 41 U.S.C. § 3701(a).

174. The RFP required that “[p]ast performance, as used in this solicitation, is evaluated
as a predictor of future contract performance.” The RFP further required that “[t]he Government
will assess the degree of confidence it has that the Offeror will successfully complete the
solicitation requirements in accordance with the contract terms based on the Offeror’s
demonstrated record of relevant past and current performance.”

175. FAR § 15.305(a) requires “[a]n agency shall evaluate competitive proposals and
then assess their relative qualities solely on the factors and subfactors specified in the solicitation.”
With respect to past performance, FAR § 15.305(a)(2)(ii) requires that “[t]he solicitation shall
describe the approach for evaluating past performance. . . and shall provide offerors an opportunity
to identify past or current contracts (including Federal, State, and local government and private)
for efforts similar to the Government requirement.” FAR § 15.305(a)(2)(11) further requires that
“[t]he Government shall consider this information, as well as information obtained from any other

sources, when evaluating the offeror’s past performance.”

44
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 45 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 45 of 59

176. As set forth below, the Agency’s decision to ignore KB: iii

performance in violation of the plain terms of the RFP renders the Agency’s action arbitrary,

capricious, an abuse of discretion and not in accordance with the law.

cr

there was no rational basis for the Agency’s decision to re-write KBR’s past performance and to

whitewash KBR’s Iz which constitutes a violation of procurement law and procedure.

178. The record unequivocally demonstrates that |

Agency ignored KFR si i ci)
Accncy ignore rs pe
BEI) the Agency slid on
ee: and (v) the Agency falsely claimed that KBR’s ls

45
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 46 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 46 of 59

 

180.

~

d.
181.

46
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 47 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 47 of 59

 

Id. (emphasis added).

183. The Army’s past performance evaluation for KBR arbitrarily, capriciously, and

urationally, deviates from the facts submitted by the TT for

this very relevant contract. AR Tab 103-1. Specifically, the Army’s evaluation inconsistently

stated:

 
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 48 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 48 of 59

Id. Relying on these three factually inaccurate statements, the Army unreasonably concluded: “As
such, this information does not affect KBR’s past performance confidence assessment.”

Id.

184. Yet contrary to these assertions, in response to a request for an update from the

evaluators,

186. Rather than consider KBR’s documented history of Ly,

Pe. the Army unreasonably and irrationally whitewashed and contradicted KBR’s
documented past performance as set forth in the past performance references provided for this

procurement.

BC

187. Further, with respect to KBR’s | past performance concerning

is the record unequivocally demonstrates that (1) the Government identified
SS
Si)

48
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 49 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 49 of 59

188, For example, i he

 

189. Inresponse to the following question: “In summary, please give your OVERALL
assessment of this contractor’s performance on this contract,” the Dy gave KBR a
EE «tine.

190. By contrast, the Army’s past performance evaluation for the new LOGCAP V
contract addresses hii issues with is
eee
eee
PE 22. 22s.

191. The Army’s evaluation flatly ignored KBR’s i past performance.

The Agency Record does not contain any discussion of the Agency’s evaluation regarding

concerns raised by this relevant information. AR Tab 103-1.

CDRs

49
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 50 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 50 of 59

192. The Army’s past performance evaluation also ignored KBR’s a past

peslinmance concern g

193. For example, the Army ignored that: (1) a!
ee
—e—e—V—n>V—"aoe
eee
|

194. The Agency’s past performance evaluation ignored the Government’s sl
|
a - all of which amounted to ia past
performance.

195. Instead, the Army’s evaluation merely stated th iii
ES 2218510921 5128.

196. The Army’s past performance evaluation related to KB iii
was unreasonable and urational because it failed to address the Agency’s documented
Dn It further whitewashed that there is anf
BE c!2ted to this issue, and failed to take into consideration is
ee

D. The Failure to Account for These Serious Past Performance Issues Resulted in
KBR Receiving an Inflated Past Performance Rating and Evaluation as
Compared to DI.

197. Ignoring KBR’s docu
Daa the Agency arbitrary, capriciously, and irrationally

50
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 51 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 51 of 59

assigned KBR with “Substantial Confidence” adjectival ratings that in no way should have
matched DI’s “Substantial Confidence” adjectival ratings.

198. Had the Agency properly considered KBR’s relevant, Ly past performance,
the Agency would have been required to reduce its arbitrary and capricious “Substantial
Confidence” rating ascribed to KBR’s past performance.

199. The Agency’s decision to ignore KBR’s | past performance in this regard —

which oc! rs
nn] — is fundamentally arbitrary, capricious, and

irrational.
200. The RFP acknowledged past performance as a predictor of future performance. As
a result, the Agency was required to “assess the degree of confidence it has that KBR will
successfully complete the requirements in accordance with the contract terms.” AR Tab 3 at 119.
201. To predict future performance, the Agency advised offerors that it would use “data
obtained from other sources or may use other information with regard to other contracts performed
by the Offeror of which it has knowledge, whether or not those contracts are disclosed to the

Government by the Offeror.” Jd.

202. By ignoring KBR: history oa

comply with its legal obligation to consider information known to the Agency bearing on the
KBR’s past performance. As a direct result of the Agency’s failure to consider this information,
KBR was provided with unreasonably high past performance ratings of “Substantial Confidence,”

which diluted DI’s strong past performance.

51
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 52 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 52 of 59

203. The Agency’s failure in this regard distorted the Agency’s best value analysis and
required that DI shoulder the inequities that spring from the Agency’s failure to obtain, and
consider, KBR’s relevant, | past performance.

204. The Agency’s failure in this regard distorted the Agency’s best value analysis and
resulted in the Agency’s improper past performance evaluation of KBR’s proposal and, as
discussed below, resulted in an improper best value trade off.

205. For this best value procurement, any change in KBR’s past performance rating
requires a new best value tradeoff.

206. DI was prejudiced by the Agency’s failure to consider this relevant past
performance because the Agency’s failure caused it to inflate KBR’s past performance rating and
impaired the Agency’s best value award decisions.

COUNT V: THE ARMY’S BEST VALUE TRADEOFF
DETERMINATION WAS ARBITRARY AND CAPRICIOUS AND CONTRARY TO

LAW.

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR § 15.101-1)

207. Paragraphs 1 through 206 are incorporated by reference as if set forth herein.

208. The Agency was required to perform a proper best value tradeoff determination of
the offerors’ proposals as required by the RFP and governing law.

209. The APA, requires this Court to “hold unlawful and set aside agency action,
findings and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

52
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 53 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 53 of 59

210. CICA requires that “[a]n executive agency shall evaluate sealed bids and
competitive proposals, and award a contract, based solely on the factors specified in the
solicitation.” 41 U.S.C. § 3701 (a).

211. FAR § 2.101 defines “best value” as “the expected outcome of an acquisition that,
in the Government’s estimation, provides the greatest overall benefit in response to the
requirement.”

212. FAR § 15.101-1 provides that a best value tradeoff process “is appropriate when it
may be in the best interest of the Government to consider award to other than the lowest priced
offeror or other than the highest technically rated offeror.” FAR § 15.101-1(b) imposes the
following requirements for awards based on a best value trade-off: (i) “[a]ll evaluation factors and
significant subfactors that will affect contract award and their relative importance shall be clearly
stated in the solicitation,” and (ii) “[t]he solicitation shall state whether all evaluation factors other
than cost or price, when combined are significantly more important than, approximately equal to,
or significantly less important than cost or price.” FAR § 15.101-1(c) requires that “[t]he
perceived benefits of the higher priced proposal shall merit the additional cost, and the rationale
for tradeoffs must be documented in the file in accordance with 15.406.”

213. The RFP required that awards “will be made using a Best Value Continuum
Tradeoff Process authorized at FAR 15.101-1” and that “[t]he best value source selection will be
based on an integrated assessment of the following four (4) evaluation factors:
Technical/Management, Past Performance, Small Business Participation, and Cost/Price.”

214. The RFP further required as follows:

Contract awards will be made to responsible Offerors whose

proposals are determined to provide the best value to the
Government based upon the evaluation criteria identified herewith.

53
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 54 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 54 of 59

The Source Selection Authority (SSA) will make an award to the
responsible Contractor whose proposal conforms to the solicitation
and is determined to provide the best value to the USG considering
price and non-price factors with relative importance assigned to
each, and in accordance with FAR Subpart 9.105. This may result
in an award to other than the lowest-prices or highest rated Offeror.
215. With regard to relative importance of price and non-price factors, the RFP assigned
the following relative order of importance to the evaluation factors:

Technical/Management is more important than Past Performance.

Past Performance is more important than Small Business
Participation.

Small Business Participation is more important than Cost/Price.

All evaluation factors other than Cost/Price, when combined, are
significantly more important than Cost/Price.

Although Cost/Price is not the most important factor, it could
become a controlling factor if offers under the non-price factors tend
to equalize. The closer the ratings in the non-Cost/Price factors, the
more significant Cost/Price becomes.

216. The RFP required the Government to conduct individual best value decisions and
make all awards concurrently. For each of the operation priority groupings (EUCOM, PACOM,
CENTCOM, NORTHCOM, AFRICOM, SOUTHCOM), the RFP required the Government to
“make an award (Basic IDIQ and associated Task Order(s)) to the responsible Offeror determined
to provide the best value to the USG, considering price and non-price factors with relative
importance assigned to each.”

217. The Agency failed to conduct a proper best value tradeoff determination in
accordance with the objective parameters of the RFP and governing law because the Agency’s
analysis was based on its arbitrary and capricious and fundamentally flawed technical, cost realism

54
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 55 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 55 of 59

and past performance evaluations and ratings as alleged in this Complaint, which allegations are
incorporated herein by reference.

218. For each of the operation priority groupings, the Agency found DI’s proposal did
not offer the best value based on the Agency’s arbitrary and capricious evaluation of the offerors’
technical/management approach, cost/price, labor staffing models and past performance. By way

of example only, for EUCOM and NORTHCOM, the Agency arbitrarily justified its best value

tradeoff decision on its arbitrary and capricious conclusion that |
_———————
|
yes

219. By way of further example, the Army’s failure to provide DI with meaningful and
equal discussions (as alleged above) resulted in fundamentally flawed technical ratings, deprived
DI of the opportunity to Dy and rendered the Army’s best value tradeoff determination
arbitrary and capricious. The purpose of meaningful and equal discussions is to maximize the
government’s ability to obtain the best value in a contract award based on the requirements and
the evaluation factors set forth in the solicitation. The Army’s failure to provide meaningful and
equal discussions profoundly tainted the obligatory best value tradeoff analysis, rendering the
Army’s decision arbitrary and capricious.

220. The Agency’s best value tradeoff determination did not reasonably consider and
did not exercise reasonable, independent business judgment as to the relative merits of each
offeror’s price and non-price factors. Instead, the Agency based its best value tradeoff

determination on evaluations and ratings that were fundamentally flawed and arbitrary, rendering

the best value award itself arbitrary and capricious.

55
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 56 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 56 of 59

221. In addition, where the Agency found that DI’s proposal was technically superior or

purportedly “comparable” to proposals from other offerors, the Agency’s best value determination

did not specifically explain why DI’s proposal ee. Instead, the
Agency’s best value determination merely stated those findings wer i
a. The Agency’s failure to specifically explain why DI’s proposal |
Dinas was arbitrary and capricious.

222. The Agency’s best value tradeoff determinations did not articulate a rational
connection between the purported facts found and the choice made not to issue any award to DI.
The Agency failed to reasonably exercise its discretion in conducting the best value tradeoff
analysis mandated by the RFP, rendering the Agency’s best value tradeoff analysis arbitrary and
capricious. Had the Agency conducted a proper best value tradeoff determination that was not
based on its arbitrary and capricious price and non-price evaluations, the Agency would have
determined that DI’s proposal was the best value, requiring the award of an IDIQ contract to DI
under the operation priority groupings. DI was prejudiced as a result of the Agency’s failure to
conduct proper best value trade off determinations.

COUNT VI:
INJUNCTIVE RELIEF

223. Paragraphs 1 through 222 are incorporated by reference as if set forth herein.

224. DI has been prejudiced by the Army’s violations of federal law, the RFP
requirements and the Army’s arbitrary and capricious award of the IDIQ contracts.

225. Ifthis Court denies DI the injunctive relief requested, DI will suffer permanent and
irreparable injury, which could not be compensated otherwise. Specifically, DI will lose its

opportunity to compete on a fair and lawful basis for one of the Army’s LOGCAP V IDIQ

56
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 57 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 57 of 59

contracts, and will lose the profits it would have made under any subsequent task orders issued
thereunder. The only other relief available to DI at law — reimbursement of its bid protest costs —
is grossly insufficient to compensate DI for the irreparable and permanent harm it will suffer if an
injunction denied. Thus, DI requests a permanent injunction against the Army to prevent it from
proceeding under the IDIQ contracts awarded to Fluor, KBR, P2GLS and Vectrus.

226. Issuance of an injunction would serve the public interest because the public has an
interest in open, honest, and fair competition in the federal procurement system, and because that
interest was compromised when the Army acted arbitrarily and violated federal procurement law.
Thus, the grant of an injunction would enhance the integrity of the federal procurement system
and is in the public’s best interest.

227. A balancing of hardships also favors granting mjunctive relief to DI because DI
will suffer permanent and irreparable injury if the injunction is not granted and, conversely, the

Army will not be harmed if injunctive relief is granted.

PRAYER FOR RELIEF

WHEREFORE, DI respectfully requests that this Court:

a. Declare that the Army’s evaluation was contrary to law;

b. Enter a permanent injunction enjoining the Army from proceeding with the IDIQ
contracts awarded under the RFP;

eC: Order the Army to, among other things: (i) rescind the IDIQ contracts; (11) re-open
discussions to provide meaningful and equal discussions, (111) conduct a price reasonableness
evaluation for DI, (iv) conduct a new evaluation consistent with law, regulation, and the RFP; and

(v) conduct a rational best value determination on which to base the contract award;

57
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 58 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 58 of 59

d. Grant DI its costs and fees incurred in pursuing this action to the extent permitted
under law, and its expenses incurred in responding to the RFP;

e: Grant DI such other and further relief as this court deems just and proper.

Dated: August 16, 2019 Respectfully submitted,
REED SMITH LLP

/s/ Lawrence P. Block
Lawrence P. Block

1301 K Street, N.W.
Suite 1000 — East Tower
Washington, DC 20005

Of counsel: Tel: (202) 414-9210

Lawrence S. Sher Fax: (202) 414-9299

Elizabeth Leavy Iblock@reedsmith.com

William Kirkwood Lead Counsel for DynCorp International LLC

1301 K Street N.W.

Suite 1000, East Tower
Washington, D.C. 20005
Ph: (202) 414-9200

Fax: (202) 414-9299
Isher@reedsmith.com
eleavy@reedsmith.com
wkirkwood@reedsmith.com

Francisca Mok

1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067-6078

Ph: (310) 734-5287

Fax: (310) 734-5299
fmok@reedsmith.com

Holly A. Roth

Nicholas V. Albu

7900 Tysons One PI., Suite 500
McLean, VA 22102

Ph: (703) 641-4200

Fax: (703) 641-4340
hroth@reedsmith.com
nalbu@reedsmith.com

Attorneys for DynCorp International LLC
58
Case 1:19-cv-01133-LAS Document 62 Filed 08/22/19 Page 59 of 59
Case 1:19-cv-01133-LAS Document 60M Filed 08/16/19 Page 59 of 59

CERTIFICATE OF SERVICE
I hereby certify that on August 16, 2019, a true and correct copy of the foregoing has
filed with the Court using the electronic filing system and served on all counsel of record via the

Court’s electronic filing system.

/s/ Lawrence P. Block
Lawrence P. Block

59
